—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered May 11, 1993, convicting him of criminal *437sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions are unpreserved for appellant review (see, CPL 470.05 [2]) and, in any event, are without merit or do not warrant reversal in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Mangano, P. J., Thompson, Altman and Friedmann, JJ., concur.